                         Case 1:19-cv-00135-JRH-BKE Document 15 Filed 07/22/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  DARIUS VONTRELL COBB,

                                        Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-135
                                                                                                     (Formerly CR 116-058)
                  UNITED STATES OF AMERICA,

                                        Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated July 22, 2020, the Magistrate Judge's Report and Recommendation

                    is ADOPTED as the Court's opinion; therefore, Petitioner's motion filed pursuant to 28 U.S.C. §

                    2255 is hereby DENIED. Additionally, Petitioner is DENIED a certificate of appealability and is

                    not entitled to appeal in forma pauperis. Judgment is hereby entered in favor of Respondent. This

                    case stands CLOSED.




            07/22/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
